Per Curiam.

Claimant contests the commission’s denial of TTD. The court of appeals upheld that denial and we affirm that decision.
A finding of maximum medical improvement (“MMI”) precludes TTD. State ex rel. Peabody Coal Co. v. Indus. Comm. (1993), 66 Ohio St.3d 639, 641, 614 N.E.2d 1044, 1045; State ex rel. Ramirez v. Indus. Comm. (1982), 69 Ohio St.2d 630, 23 O.O.3d 518, 433 N.E.2d 586; Vulcan Materials Co. v. Indus. Comm. (1986), 25 Ohio St.3d 31, 25 OBR 26, 494 N.E.2d 1125. Contrary to claimant’s representation, commission authorization of a weight-loss program does not preclude a finding of MMI. State ex rel. Williams v. Cincinnati Country Club (1998), 83 Ohio St.3d 284, 699 N.E.2d 505.
We further find that claimant has failed to sustain his burden of showing a causal relationship between his alleged inability to return to his former position of employment and his allowed conditions. C-84s from Dr. Rison attribute claimant’s disability in part to a nonallowed degenerative disc disease. Dr. Schmitz— in a C-84 devoid of any subjective or objective findings — attributed the claimant’s disability simply to “back pain.” Given Dr. Schmitz’s reference in his 1991 report to nonallowed upper back pain, the commission did not abuse its discretion in refusing to assume — as claimant wishes — that the term “back pain” necessarily referred to claimant’s spondylolisthesis.
Accordingly, the commission did not abuse its discretion in denying TTD, and the judgment of the court of appeals is hereby affirmed.

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.